Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 5, 8-9, 15 have been amended. Claims 4, 6-7, 12-14, 16-17 have been canceled.

Response to Arguments
3.	Applicant's arguments filed on June 30, 2022have been fully considered but they are not persuasive.

4. 	The Applicant’s arguments concerning the KIM’s reference is moot because the Examiner has made a new ground of rejection. In the new ground rejection with regard to the independent claims, the KIM’s reference is cited for teaching the resource information is carrier by higher-layer signaling. The scope of the claims have been changed.
	The new ground of rejection is not an indication of the Examiner acquiescing to the Applicant’s arguments  with  respect to “a receiver configured to receive resource configuration information transmitted by the network device, the resource configuration information being used for indicating one or more bandwidth units configured for a UE on a carrier and a bandwidth unit includes a first number (M2) of contiguous resource blocks, wherein the resource configuration information is carried by higher layer signaling; the receiver is further configured to receive bandwidth unit indication information, the bandwidth unit indication information being used for indicating an integer number of scheduled bandwidth units on the carrier, wherein, the integer number of scheduled bandwidth units belongs to the one or more bandwidth units configured on the Carrier; wherein, the receiver is further configured to receive resource scheduling indication information the resource scheduling indication information being used for
indicating at least one resource scheduling unit; wherein a resource scheduling unit is a
set of subcarrier clusters distributed spaced apart in a frequency domain in the integer
number of scheduled bandwidth units indicated by the bandwidth unit indication information; and a transmitter configured to transmit uplink data on resources in the at least one resource scheduling unit.”
	The Examiner respectfully maintains that the combination of WANG and KIM discloses and renders the Applicant claim invention obvious as shown below.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-3, 5, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2018/0352571 A1, PCT: March 18, 2016) in view of KIM et al (US 2020/0028740 A1, Foreign Priority of July 20, 2018).

Regarding claim 1 (Currently Amended), WANG et al (US 2018/0352571 A1, PCT: March 18, 2016) discloses a data transmission apparatus (fig. 3, fig. 11, user device/UE that is coupled to base station, the UE includes a transceiver, processor, section 0044-0050, 0124-0126), comprising:
a receiver  (fig. 1, fig. 3, transceiver 302 that receives and transmit signals from/to a network node/base station, a transmission grant, section 0124-0127) configured to receive resource configuration information (see, transmission grant that comprises a resource indicator from a network node/base station to the UE/user device, the resource indicator first start index and first number of frequency resources, section 0043-0046) transmitted by the network device (fig. 1, fig. 3 to fig. 4, see, network node 100 which transmits resource indicator, section 0181, 0113), the resource configuration information being used for indicating one or more bandwidth units (see, frequency resources associated with subbands/number of allocated resources as part of transmission bandwidth, section 0167, 0173-0174) configured for a UE (see, UL grant  that comprises resource indication values, allocated resources to the UE,, section, 0043-0046, 0157, 0162-0163, 0173-0177)  on a carrier (see, allocation of time-frequency resources on subcarrier level, section 0133) and a bandwidth unit includes a first number (M2) of continuous resource blocks (see, number of allocation frequency resources in continuous frequency resources, PRBs that can be allocated, section 0025, 0033, 0044-0046, 0133-0134, 0139, 0147), 
	the receiver is further configured to receive bandwidth unit indication information (see, the allocated subbands/RB in the bandwidth, section 0127-053), the bandwidth unit indication information being used for indicating an integer number of scheduled bandwidth units on the carrier (noted: allocation of frequency resources for uplink transmission on carrier, section 0127-0133, 0152, 0162-0177), wherein the integer number of scheduled bandwidth units belong to the one or more bandwidth units configured on the carrier (see, number of first frequency resources, second number of frequency resources that are allocated in relation to the bandwidth, section 0125, 0127-0139) ;
	wherein the receiver is further configured to receive resource scheduling indication information (see, the first start index and second start index in relation to first and second frequency resources that are used for allocation of within first and second subbands, section 011, 0113, 0125) the resource scheduling indication information being used for indicating at least one resource scheduling unit (see, the first start index and second start index in relation to first and second frequency resources that are used for allocation of within first and second subbands, section 011, 0113, 0125); wherein a resource scheduling unit is a set of subcarrier clusters (see, first cluster and second cluster of frequency resources, frequency of allocation in subbands, section 0115, 0125, 0127-0133, noted: Physical Resource Blocks (PRBs) related to subbands and luster per subband, section 0153-0173) distributed spaced apart in a frequency domain (see, the subbands are non-overlapping with  number of first and second number of frequency resources, section 0111, 0113, 0125, 00134-set of frequency  resources allocated in the frequency domain) in the integer number of scheduled bandwidth units indicated by the bandwidth unit indication information (see, first number of frequency resources, second number of frequency resources in relation to the resource indicator with respect to allocation, section 0127-0133); and
a transmitter (fig. 1, fig. 3, transceiver 302 that receives and transmit signals from a network node/base station, a transmission grant, section 0124-0127) configured to transmit uplink data on resources in the at least one resource scheduling unit (see, the UE/user device which derives the frequency allocation for UL transmission and transmits data in the PUSCH to the network node, section 0123-0124, 0154-0157, noted: frequency resources with subbands/allocated resources, section  0167, 0173-0174).

WANG ‘571 discloses all the claim limitations but fails to explicitly disclose: wherein the resource configuration information is carried by higher-layer signaling.
However, KIM et al (US 2020/0028740 A1, Foreign Priority of July 20, 2018) from a similar of endeavor discloses: wherein the resource configuration information is carried by higher-layer signaling (see, subband indicated through RRC signaling or DCI signaling, section 0104,  0170, 0174, 0178, 0185, line 1-3).

In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the uplink channel transmission method and apparatus based on detected interlacing information (i.e., interlacing unit of physical resource blocks) relating to subcarriers associated subcarrier spacings as taught by KIM ‘740 into the method and device for allocation of frequency resources for uplink transmission by the UE on the PUSCH. The motivation would have been to provide uplink transmission based on the interlacing information (KIM, section 0121).

Regarding claim 2, WANG ‘571 discloses the apparatus according to claim 1, wherein a subcarrier cluster is a resource block (see, first cluster and second cluster of frequency resources, frequency of allocation in subbands, section 0115, 0125, 0127-0133, noted: Physical Resource Blocks (PRBs) related to subbands and luster per subband, section 0153-0173).

Regarding claim 3, WANG ‘571 as modified by KIM ‘740 discloses the apparatus according to claim 1, wherein the resource scheduling indication information is carried by a control information (KIM ‘740, section 104, 0126-0127, 0144, 0166-169, RC signaling or DCI) and comprises one resource allocation domain, the resource allocation domain indicating scheduled resource scheduling units in the integer number of scheduled bandwidth units (WANG, see, first number of frequency resources, second number of frequency resources in relation to the resource indicator with respect to allocation, section 0127-0133).
In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the uplink channel transmission method and apparatus based on detected interlacing information (i.e., interlacing unit of physical resource blocks) relating to subcarriers associated subcarrier spacings as taught by KIM ‘740 into the method and device for allocation of frequency resources for uplink transmission by the UE on the PUSCH. The motivation would have been to provide uplink transmission based on the interlacing information (KIM, section 0121).

Regarding claim 5, WANG ‘571 as modified by KIM ‘740 discloses the apparatus according to claim 1, wherein bandwidth unit indication information is carried by RRC signaling or MAC signaling or PHY control signaling (KIM, see, subband indicated through RRC signaling or DCI signaling, section 0104,  0170, 0174, 0178, 0185, line 1-3).

Regarding claim 8 (Currently Amended), WANG ‘571 as modified by KIM ‘740 discloses the apparatus according to claim 1, wherein the apparatus further comprises: a processor (fig. 17, UE 1700 which includes a, controller 1720 with detecting and determining means , section 0189-0201+)  configured to perform channel monitoring before transmitting uplink data (see, listen-before-talk (LBT) for channel sensing before transmitting signal, section 0108, 0155-0156) ; and determine a bandwidth unit in the integer number of scheduled bandwidth units (see, bandwidth parts, subband scheduling, allocation of resources which the UE can detect via the DCI in relation to the LBT success, section 0179-0182)  that are available for transmitting data according to channel monitoring result (noted: transmission of data on the uplink channel is based on LBT success, section 0155-0156), the transmitter transmits the uplink data on overlapped actual data transmission resources of the bandwidth unit (see, the number of interlaces of consecutive index/consecutive resource blocks related to bandwidth part, interlacing information relating to subbands and PRBs, section 0197, 0070, 0170, 0178-interlacing information is used in uplink channel) that are available for transmitting data (see, the UE may assume that data is allocated in the all PRBs in the allocated subbands,  the UE performs data transmission in the allocated subbands, section 0179-0185) and the uplink transmission resources (see, resources on a subband, scheduling, PRBs in the allocated subbands that can be used for transmission of data by the UE, section 0178-0185).
In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the uplink channel transmission method and apparatus based on detected interlacing information (i.e., interlacing unit of physical resource blocks) relating to subcarriers associated subcarrier spacings as taught by KIM ‘740 into the method and device for allocation of frequency resources for uplink transmission by the UE on the PUSCH. The motivation would have been to provide uplink transmission based on the interlacing information (KIM, section 0121).

Regarding claim 15 (Currently Amended), WANG ‘571 discloses a data reception apparatus (fig. 1, to fig. 3, fig. 11, the network node 100/NodeB which includes a processor 102 coupled to a transceiver 104, the network node configured to determines a resource indicator indicating first number and second number of frequency resources, section 0110-0123) , comprising:
a transmitter (fig. 1 to fig. 3, see, network node/base station 100 which includes a transceiver that transmits transmission grant comprising a resource indicator indicating first number of frequency resources and second number of frequency resources, section 0100-0113, 0125-0129) configured to transmit  resource configuration information (see, transmission grant that comprises a resource indicator from a network node/base station to the UE/user device, the resource indicator first start index and first number of frequency resources, section 0043-0046)  to a UE ((fig. 3, fig. 11, user device/UE that is coupled to base station, the UE includes a transceiver, processor, section 0044-0050, 0124-0126) , the resource configuration information being used for indicating one or more bandwidth units (see, transmission grant that comprises a resource indicator from a network node/base station to the UE/user device, the resource indicator first start index and first number of frequency resources, section 0043-0046)  configured on a carrier (noted: allocation of frequency resources for uplink transmission on carrier, section 0127-0133, 0152, 0162-0177), and a bandwidth unit includes a first number of (M2) continuous resource blocks (see, number of allocation frequency resources in continuous frequency resources, PRBs that can be allocated, section 0025, 0033, 0044-0046, 0133-0134, 0139, 0147),
	wherein the transmitter (fig. 1 to fig. 3, see, network node/base station which includes a transceiver that transmits transmission grant comprising a resource indicator indicating first number of frequency resources and second number of frequency resources, section 0100-0113, 0125-0129) is further configured to transmit bandwidth unit indication information to the UE (see, the allocated subbands/RB in the bandwidth, section 0127-053), the bandwidth unit indication information being used for indicating an integer number of scheduled bandwidth units on the carrier (noted: allocation of frequency resources for uplink transmission on carrier, section 0127-0133, 0152, 0162-0177), wherein the integer number of scheduled bandwidth units belongs to the one or more bandwidth units configured on the carrier (see, number of first frequency resources, second number of frequency resources that are allocated in relation to the bandwidth, section 0125, 0127-0139) ;

	wherein the transmitter (fig. 1 to fig. 3, see, network node/base station which includes a transceiver that transmits transmission grant comprising a resource indicator indicating first number of frequency resources and second number of frequency resources, section 0100-0113, 0125-0129) is further configured to transmit resource scheduling indication information to the UE (see, the first start index and second start index in relation to first and second frequency resources that are used for allocation of within first and second subbands, section 011, 0113, 0125), the resource scheduling information being used for indicating at least one resource scheduling unit (see, the first start index and second start index in relation to first and second frequency resources that are used for allocation of within first and second subbands, section 011, 0113, 0125); wherein a resource scheduling unit is a set of subcarrier clusters (see, first cluster and second cluster of frequency resources, frequency of allocation in subbands, section 0115, 0125, 0127-0133, noted: Physical Resource Blocks (PRBs) related to subbands and luster per subband, section 0153-0173) distributed spaced apart in a frequency domain (see, the subbands are non-overlapping with  number of first and second number of frequency resources, section 0111, 0113, 0125, 00134-set of frequency  resources allocated in the frequency domain)in an integer number of scheduled bandwidth units (see, first number of frequency resources, second number of frequency resources in relation to the resource indicator with respect to allocation, section 0127-0133);
a receiver (fig. 1,  network node 100 with includes a transceiver 104 that receives from the UE, section 0123-0124) configured to receive uplink data on resources in the at least one resource scheduling unit (see, the UE/user device which derives the frequency allocation for UL transmission and transmits data in the PUSCH to the network node, section 0123-0124, 0154-0157, noted: frequency resources with subbands/allocated resources, section  0167, 0173-0174).
WANG ‘571 discloses all the claim limitations but fails to explicitly disclose: wherein the resource configuration information is carried by higher-layer signaling.
However, KIM et al (US 2020/0028740 A1, Foreign Priority of July 20, 2018) from a similar of endeavor discloses: wherein the resource configuration information is carried by higher-layer signaling (see, subband indicated through RRC signaling or DCI signaling, section 0104,  0170, 0174, 0178, 0185, line 1-3).
In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the uplink channel transmission method and apparatus based on detected interlacing information (i.e., interlacing unit of physical resource blocks) relating to subcarriers associated subcarrier spacings as taught by KIM ‘740 into the method and device for allocation of frequency resources for uplink transmission by the UE on the PUSCH. The motivation would have been to provide uplink transmission based on the interlacing information (KIM, section 0121).

8.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2018/0352571 A1, PCT: March 18, 2016) in view of KIM et al (US 2020/0028740 A1, Foreign Priority of July 20, 2018) as applied to claim 1 above, and further in view of AHN et al (US 2019/0037607 A1).
The combination of  WANG ‘571 and KIM ‘740 discloses all the claim limitations but fail to explicitly  discloses: Regarding claim 10, the apparatus according to claim 1, wherein there exists a guard interval at two sides of the scheduled bandwidth unit, a size of the guard interval being of a default value, or a size of the guard interval being of a predetermined size, the predetermined size being determined according to a size of a subcarrier interval in the bandwidth unit and/or a size of a bandwidth of the scheduled bandwidth unit.
Regarding claim 11, the apparatus according to claim 10, wherein a unit of the guard interval is hertz, or resource block, or subcarrier.
However, AHN ‘607 from a similar field of endeavor discloses: Regarding claim 10, the apparatus according to claim 1, wherein there exists a guard interval at two sides of the scheduled bandwidth unit (see, guard time between RAPs, the RAPs include resource allocation with resource block, section 0065-0069, noted: guard band at both ends of each RB, section 0070-0073), a size of the guard interval being of a default value, or a size of the guard interval being of a predetermined size (see, guard band of 1.25 kHz that is separated in unit of 1 RB, section 0070-0073), the predetermined size being determined according to a size of a subcarrier interval in the bandwidth unit and/or a size of a bandwidth of the scheduled bandwidth unit (see, subcarriers having subcarrier spacing of 1.25 kHz in unit of RB, guard band provided at both ends of each RB, section 0070-0072, 0073-0077).
Regarding claim 11, the apparatus according to claim 10, wherein a unit of the guard interval is hertz, or resource block, or subcarrier (see, guard time between RAPs, the RAPs include resource allocation with resource block, section 0065-0069).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for RACH procedure based on clear channel assessment on an unlicensed band as taught by AHN ‘607 into the  combined method and apparatus of allocation of  frequency resources of WANG ‘571 and KIM ‘470.  The motivation would have been to provide uplink transmission based on the interlacing information (KIM, section 0121).

Allowable Subject Matter
9.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the processor configured to map the uplink data onto the actual data transmission resources according to a predetermined rule; wherein, the predetermined rule is that, the uplink data are mapped in a sequential order of the frequency domain and the time domain onto resources in one scheduled bandwidth unit in the actual data transmission resources overlapping with the resources, and then mapped in a sequential order of the frequency domain and the time domain onto resources in next one scheduled bandwidth unit in the actual data transmission resources overlapping with the resources.”

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473